Citation Nr: 1455887	
Decision Date: 12/19/14    Archive Date: 12/24/14

DOCKET NO.  10-24 452	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for residuals of left thumb laceration.

2.  Entitlement to service connection for right shin splints.

3.  Entitlement to service connection for left shin splints.

4.  Entitlement to service connection for a low back disorder.

5.  Entitlement to service connection for a cervical spine disorder.

6.  Entitlement to service connection for gastroesophageal reflux disease (GERD), to include as due to an undiagnosed illness.

7.  Entitlement to service connection for a breathing disorder, to include as due to an undiagnosed illness.

8.  Entitlement to service connection for an acquired psychiatric disorder other than service-connected depressive disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran, his spouse, and his niece


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel


INTRODUCTION

The Veteran served on active duty from October 2003 to October 2005.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado (hereinafter, Agency of Original Jurisdiction (AOJ)).

In August 2014, the Veteran, his spouse, and his niece testified at a Board hearing before the undersigned Veterans Law Judge sitting at the RO.  A copy of the hearing transcript is associated with the record.  At the hearing, the Veteran submitted additional evidence with a waiver of AOJ consideration.  38 C.F.R. 
§ 20.1304(c) (2014).  Therefore, the Board may properly consider such newly received evidence.

Regarding the characterization of the claims on appeal, the Board observes that the Veteran appealed a November 2009 AOJ determination which, inter alia, denied service connection claims for a "left hand condition (also claimed as left thumb condition)," "a right leg condition/shin splints" and "a left leg condition/shin splints."  At the hearing in August 2014, the Veteran submitted additional service treatment records (STRs), which had not been previously associated with the record, that reflected treatment for a laceration to his left thumb tendon.  Additionally, the Veteran's STRs and post-service medical records reflect a diagnosis of bilateral shin splints.  As such, the Board has rephrased these issues on the title page to more accurately reflect the claims at hand.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless, electronic claims processing system.  There is also a second paperless, electronic (Virtual VA) claims file associated with the Veteran's appeal, which contains VA treatment records dated through January 2014 and VA examination reports dated March 2014, which have been considered by the AOJ.

The issues of entitlement to service connection for right shin splints, left shin splints, and an acquired psychiatric disorder other than service-connected depressive disorder, to include PTSD, are addressed in the DECISION section below.  The remaining issues are addressed in the REMAND portion of the decision and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  Resolving all doubt in his favor, the Veteran has current right and left shin splint disabilities that first manifested in service.

2.  Resolving all doubt in his favor, the Veteran has PTSD related to combat events while serving in Iraq.

CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for right shin splints have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).

2.  The criteria for entitlement to service connection for left shin splints have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).

3.  The criteria for entitlement to service connection for PTSD have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304(f) (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As the Board's decision to grant service connection for right shin splints, left shin splints, and PTSD is completely favorable, no further action is required to comply with the Veterans Claims Assistance Act of 2000 and implementing regulations with respect to these claims. 

The Veteran seeks to establish his entitlement to service connection for right shin splints, left shin splints, and PTSD.  Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active wartime military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may also be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].

Establishment of service connection for PTSD requires: (1) medical evidence diagnosing PTSD; (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a link between current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304(f).  See also Cohen v. Brown, 10 Vet. App. 128 (1997). 

A diagnosis of PTSD must be established in accordance with 38 C.F.R. § 4.125(a), which simply mandates that, for VA purposes, all mental disorder diagnoses must conform to the 4th edition of the American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders (DSM- IV).  See 38 C.F.R. § 3.304(f).  

If the evidence shows that PTSD was diagnosed during service and the claimed stressor is related to that service, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f)(1).

For PTSD diagnosed after service, the evidence necessary to establish that the claimed stressor actually varies depending on whether it can be determined that the Veteran "engaged in combat with the enemy."  See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  

If it is determined through military citation or other supportive evidence that a Veteran engaged in combat with the enemy, and the claimed stressors are related to combat, the Veteran's lay testimony regarding the reported stressors must be accepted as conclusive evidence as to their actual occurrence and no further development or corroborative evidence will be necessary.  See 38 C.F.R. § 3.304(f). 

Prior to July 13, 2010, VA had generally required that, where a determination is made that the Veteran did not "engage in combat with the enemy," or the claimed stressor is not related to combat, the Veteran's lay testimony alone will not be enough to establish the occurrence of the alleged stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  In such cases, the record must contain service records or other statements as to the occurrence of the claimed stressor.  See West (Carlton) v. Brown, 7 Vet. App. 70, 76 (1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993). 

However, effective July 13, 2010, VA amended its adjudication regulations governing service connection for PTSD by liberalizing, in certain circumstances, the evidentiary standard for establishing the required in-service stressor.  Specifically, the final rule amends 38 C.F.R. § 3.304(f) by redesignating current paragraphs (f)(3) and (f)(4) as paragraphs (f)(4) and (f)(5), respectively, and by adding a new paragraph (f)(3) that reads as follows: 

(f)(3) If a stressor claimed by a Veteran is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror. 

The provisions of this amendment apply to applications for service connection for PTSD that are appealed to the Board on or after July 13, 2010, but have not yet been decided by such date, as is the case here.  75 Fed. Reg. 39,843 (July 13, 2010), with correcting amendments at 75 Fed. Reg. 41,092 (July 15, 2010). 

Once the claimed stressor has been verified, the Veteran's personal exposure to the event may be implied by the evidence of record.  A Veteran need not substantiate his actual presence during the stressor event; the fact that the Veteran was assigned to and stationed with a unit that was present while such an event occurred strongly suggests that he was, in fact, exposed to the stressor event.  See Pentecost v. Principi, 16 Vet. App. 124 (2002); Suozzi v. Brown, 10 Vet. App. 307 (1997).

When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990) (an appellant need only demonstrate that there is an "approximate balance of positive and negative evidence" in order to prevail).

Right and Left Shin Splints

The facts of these issues may be briefly summarized.  The Veteran received military treatment for bilateral leg symptoms, variously diagnosed as shin splints/compartment syndrome/tibial tendonitis, which began during Advanced Infantry Training (AIT) in January 2004.  See, e.g., STRs dated March 2004, April 2004, June 2004, and September 2004.  He was placed on profile on two occasions.  See DA Form 3349s dated January 2004 and March 2004.

The Veteran has testified that his bilateral leg symptoms treated in service have been recurrent since service, particularly on use.  He underwent VA Compensation and Pension (C&P) examinations in July 2009 and March 2014 which found no objective evidence of shin splints/compartment syndrome of the right and/or left leg.  It was determined that the Veteran's shin splints manifested in service had resolved.  

Notably, the March 2014 VA examiner acknowledged that the Veteran underwent physical therapy in the VA clinic setting for "shin splints," but noted that the assessment was based on the Veteran's report alone.  The VA examiner also acknowledged that compartment syndrome was among the diagnoses on the Veteran's VA clinic problem list.  It was explained that the hallmark of chronic exertional compartment syndrome (CECS), which is an overuse syndrome, is that pain stopped with cessation of activity.  In this case, the Veteran reported that his pain never stopped and his description of posterior "burning" pain was not characteristic of CECS's achy or tight pain in the anterior region.

A careful review of the Veteran's VA clinic records reflect that, on March 10, 2009, the Veteran was diagnosed with bilateral shin splints by a physical therapist.  This diagnosis was based on clinic findings that the Veteran demonstrated significant bilateral foot pronation with very tight calf and deep compartment muscles.  The Board observes that the July 2009 and March 2014 VA C&P examiners did not specifically consider the clinic findings by the VA physical therapist in March 2009.

Here, the Board finds that a VA physical therapist rendered a diagnosis of bilateral shin splints during the appeal period which is based on objectively demonstrated findings of bilateral foot pronation with very tight calf and deep compartment muscles.  Thus, for purposes of this decision, the service connection requirement for a current disability has been met.  See McClain v. Nicholson, 21 Vet. App. 319 (2007) (the current disability requirement for a service connection claim is satisfied if the claimant has a disability at the time the claim is filed or during the pendency of that claim); Romanowsky v. Shinseki, 26 Vet. App. 289 (2013) (when the record contains a recent diagnosis of disability prior to a Veteran filing a claim for benefits based on that disability, the report of diagnosis is relevant evidence that the Board must address in determining whether a current disability existed at the time the claim was filed or during its pendency).

As a current diagnosis of bilateral shin splints has been found, the Board observes that the Veteran's STRs reflect extensive treatment for shin splints which required profiles on two occasions.  The Veteran has testified that his symptomatology has been recurrent since service, which is confirmed by the findings by the March 2009 VA physical therapist.  Resolving reasonable doubt in favor of the Veteran, the Board finds that the Veteran has current right and left shin splint disabilities which first manifested in service.  38 U.S.C.A. § 5107(b).  The issue of whether these disabilities have currently resolved and, thus, are noncompensable in degree is an issue for the AOJ to address in the first instance.

Acquired Psychiatric Disorder

The Veteran served in Operation Enduring Iraqi Freedom from January 2005 to September 2005.  His Department of Defense Form 214 reflects that he served in an area designated as an Imminent Danger Pay Area.  He had a military occupational specialty (MOS) as a track vehicle mechanic, but his service personnel records (SPRs) reference that he served on patrols.

The Veteran has been service-connected for traumatic brain injury (TBI) resulting from his exposure to concussive injury by an improvised explosive device (IED) and a rocket propelled grenade (RPG).  Thus, there is no dispute in this case that the Veteran was exposed to enemy fire and subject to fear of hostile military activity.

In this case, the issue at hand concerns whether the Veteran manifests PTSD as a result of his acknowledged combat-related stressors.  There are differing medical opinions as to whether or not the Veteran manifests PTSD according to DSM-IV criteria.

In pertinent part, the Veteran's STRs reflect that he was medically evacuated from the Iraqi theatre of operations due to a 3-month history of depression and suicidal ideation.  He was initially diagnosed with delayed-onset PTSD, depression, adjustment disorder with disturbance of emotions and conduct, and personality disorder.  However, on review of his pre-service military history which included multiple criminal infractions and alcohol abuse, he was discharged based upon a diagnosis of personality disorder, not otherwise specified (NOS).

The Veteran's post-service treatment records and VA examination reports reflect diagnostic difficulties for evaluating his psychiatric symptomatology.  He has been service-connected for depressive disorder which had its onset in service.  However, there is significant disagreement as to whether he manifests PTSD or any other acquired psychiatric disorder related to service.

A main area of disagreement concerns how differing examiners have interpreted the Veteran's unreliable and often invalid responses on mental status examinations and psychological testing.  The Veteran has provided contradicting accounts as to whether he was sexually abused as a child or had a history of legal problems prior to service.  He has provided varied and changing accounts as to his claimed PTSD symptoms and stressors.  Additionally, the Veteran's psychological and neuropsychiatric results have, at times, been deemed invalid and suggestive of malingering.  Furthermore, some examiners have reported clinical observations indicative of highly suspect behavior.

The evidence in favor of a diagnosis of PTSD generally consists of the Veteran's evaluations in the VA clinic setting.  A May 2009 VA neuropsychology consultation, which noted review of the STRs and clinic records, found that the Veteran met the criteria for a PTSD diagnosis.  In so doing, this clinician observed that the Veteran was an unreliable reporter who frequently claimed not to remember dates or life events, and had provided inconsistent and contradictory information to other providers.  A Personality Assessment Inventory revealed a pattern of endorsement consistent with symptom exaggeration, which rendered this instrument as not being reliable for diagnostic purposes.  It was noted, however, that it was possible that the Veteran was answering honestly based on an extremely negative and distorted self-view, and that the results could be taken as an indication of an extreme level of psychological distress.  In evaluating the invalid testing results, the May 2009 VA clinician provided the following commentary:

[The Veteran] appears to be in psychological crisis, which may be partly manifesting in somatic experiences.  His response style during testing may indicate a "cry for help," as [his] current level of emotional distress clearly exceeds his coping abilities.  Based on the results of this evaluation, it is impossible to determine whether [the Veteran] is actually experiencing cognitive sequelae of TBI; however, it is clear that more consistent mental health treatment should be the first priority at this time.

Additionally, the Veteran underwent an extensive residential PTSD VA treatment program beginning in October 2010.  A pre-admission screening note, dated October 1, 2010, included a discussion with the Veteran's VA outpatient therapist regarding a conclusion that the Veteran's poor neuropsychiatric testing was due to malingering.  The Veteran's outpatient therapist indicated that the Veteran had not malingered in his treatment, and did not have "oppositional and antisocial features" on Axis II.  

A November 2010 evaluation by a VA staff psychologist, which included interview and psychological testing, "confirmed" a diagnosis of chronic, severe PTSD due to prolonged exposure to unusually stressful events while serving in Iraq.  Notably, the Veteran's psychological testing was deemed valid.  Another clinician, who offered Axis I diagnoses of PTSD and depressive disorder NOS, provided the following commentary:

Briefly, this is 37 yr old [V]eteran with disabling symptoms which seem to be progressively worsening with the course of time.  He expresses a pervasive neediness which some clinical providers have found off-putting.  He also tends to have difficulty with memory and cognitive tasks.  He presents as quite demanding, deceptive, self-centered and impulsive, with little empathy or regard for others.  This has likely complicated both personal and therapeutic relationships in the past.  He does appear motivated for change and willing to apply himself to treatment, and likely possesses more cognitive ability than is revealed by formal testing (Test of Memory Malingering twice revealed intentional exaggeration of symptoms) and so would be able, with prompting, to focus on therapeutic tasks and groups.

On the other hand, a July 2009 VA C&P examiner provided opinion that the Veteran manifested depressive disorder NOS based upon depressive symptoms while in Iraq, which was likely due to his having been confronted with inappropriate behavior by superior officers.  However, the VA examiner indicated that a diagnosis of PTSD could not be provided without resort to speculation.  In this respect, the examiner found that the Veteran's responses to psychological testing were invalid and consistent with malingering.

A VA C&P examiner in October 2010, who evaluated the Veteran during his residential PTSD VA treatment, found that all of the Veteran's Axis I diagnoses were in remission, and that all of his social and occupational impairment was due to a personality disorder.

Similarly, a March 2014 VA C&P examiner found that the Veteran demonstrated a chronic characterologic disorder which more likely than not caused him the most significant functional impairment.  Based on the multiple inconsistencies described above, this examiner was unable to diagnose PTSD without resorting to mere speculation.

Here, the Veteran is service-connected for depressive disorder NOS which first manifested in service with symptoms of depression and suicidal ideations.  He has also been service-connected for TBI resulting from IED and RPG concussive injuries.  There is also general agreement that the Veteran manifests a personality disorder which accounts for a significant amount of his behavioral problems.  However, the Board must observe that TBIs are also known to cause behavioral changes.  See http://www.polytrauma.va.gov/understanding-tbi/.  

In general, the C&P examiners are not persuaded that PTSD exists due to the Veteran's inconsistent and unreliable mental status examinations and psychological testing.  Nonetheless, the VA clinician records (which include an extensive PTSD residential treatment period) have reviewed the Veteran's STRs and are well aware of the Veteran's history of being an unreliable historian with invalid psychological testing.  These VA clinicians have attributed the Veteran's inconsistencies to psychological distress. 

Overall, the Board finds that the evidence as to whether the Veteran has a current diagnosis of PTSD based on his acknowledged in-service stressors is in relative equipoise - particularly given that a PTSD diagnosis was "confirmed" during an extensive residential PTSD stay program which acknowledged the history of invalid responses provided by the Veteran during mental status evaluations and psychological testing.  Consequently, the Board resolves all reasonable doubt in favor of the Veteran and finds that he has a current diagnosis of PTSD as a result of his combat-related experiences during his service in Iraq.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  Accordingly, service connection for PTSD is warranted.

The Board also observes that a diagnosis of bipolar disorder was initially considered by VA clinicians, but ultimately ruled out.  Notably, the Veteran has not argued for entitlement to service connection for this diagnosis or any other diagnosis other than PTSD.  Thus, the claim is deemed to have been granted in full.


ORDER

Service connection for right shin splints is granted.

Service connection for left shin splints is granted.

Service connection for PTSD is granted.


REMAND

With respect to the remainder of the issues on appeal, the Board finds that a remand is necessary in order to ensure that there is a complete record upon which to decide the Veteran's remaining claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5107(a), 5103A; 38 C.F.R. § 3.159(c).

VA's duty to assist includes a duty to provide a medical examination or obtain a medical opinion where it is deemed necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); Duenas v. Principi, 18 Vet. App. 512 (2004); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Once VA undertakes the effort to provide an examination for a service connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

At the hearing in August 2014, the Veteran submitted relevant STRs that have not been previously considered by the AOJ.  These include records in May 2005 reflecting that the Veteran's left thumb was casted for a 6-week period due to a laceration injury.  The Board finds that medical examination is necessary to determine whether the Veteran manifests residuals from this left thumb injury.  38 U.S.C.A. § 5103A(d).

The Board next observes that the Veteran claims to manifest disability of the lumbar and cervical spines resulting from IED and RPG explosions - the latter of which blew him over a wall.  As discussed above, the Veteran is service-connected for TBI due to IED and RPG explosions.  His report of injury is consistent with his known circumstances of service and need not be documented as it was in a combat environment.  38 U.S.C.A. § 1154(b).  The Board finds that medical examination and opinion is necessary to consider the combat-related injury(ies), which was not considered by a VA examiner in March 2014.  Barr, 21 Vet. App. at 311.

With respect to the GERD and breathing disorder claims, the Board notes that the Veteran served in Operation Enduring Iraqi Freedom from January 2005 to September 2005.  Thus, he qualifies as a "Persian Gulf Veteran" under 38 C.F.R. § 3.317(e)(1) which may entitle him to presumptive service connection for objective indications of chronic disability that cannot be attributed to any known clinical diagnosis, but which instead results from an undiagnosed illness or medically unexplained chronic multi-symptom illness that became manifest during active duty in the Southwest Asia theater of operations during the Persian Gulf War or to a degree of 10 percent or more not later than December 31, 2016.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a)(1). 

Effective October 7, 2010, the law affecting compensation for disabilities occurring in Persian Gulf War Veterans was amended.  Per these changes, the term "qualifying chronic disability" was revised to mean a chronic disability resulting from any of the following (or any combination of the following): (A) an undiagnosed illness; (B) a medically unexplained chronic multi-symptom illness that is defined by a cluster of signs or symptoms, such as: (1) chronic fatigue syndrome; (2) fibromyalgia; and (3) functional gastrointestinal disorders (FGIDs).  76 Fed. Reg. 41696 (July 15, 2011) (codified at 38 C.F.R. § 3.317(a)(2)(i)(B)(3), effective August 15, 2011) (replacing "irritable bowel syndrome" with "functional gastrointestinal disorders (FGIDs)"). 

The record reflects that the Veteran has been diagnosed and treated for GERD which, under 38 C.F.R. § 3.317, is deemed a "structural gastrointestinal disease" as characterized by abnormalities seen on x-ray, endoscopy, or through laboratory tests.  See 76 Fed. Reg. 41696-01 (July 15, 2011).  However, the Board finds no objective diagnostic testing which confirms a diagnosis of GERD other than his lay report of symptoms.  As such, the Board finds that medical examination is necessary to determine whether the Veteran's GERD symptoms are due to a structural intestinal disease.  

Additionally, the Veteran describes the onset of breathing problems in service due to disposal burning of numerous materials such as human waste, body parts, diesel fuel, rubber and trash.  He describes current symptoms of shortness of breath and chest pain when climbing stairs or during hot weather.  Notably, a post-deployment questionnaire included the Veteran's report of exposure to smoke from burning trash or feces, vehicle exhaust fumes, JP8 or other fuels, sand and dust.  Thus, the Veteran's description of environmental exposures is credible and consistent with his known circumstances of service.

A July 2009 VA examination report did not provide a definitive answer as to whether the Veteran manifests a breathing disorder related to his military service.  Instead, the VA examiner rendered a diagnosis of shortness of breath, etiology undetermined.  Notably, this examiner did not consider the Veteran's reported environmental exposures in service.  Thereafter, an August 2009 pulmonary function test (PFT) was interpreted as within normal limits and the subsequent medical evidence of record does not disclose any diagnosed breathing disorder.  On this record, the Board finds that additional VA examination should be provided to the Veteran which takes into account his history of environmental exposures in service and his current respiratory complaints, and to provide an opinion as to whether the Veteran's respiratory complaints are attributable to a known clinical diagnosis.

Finally, the record reflects that the Veteran has filed an application for disability benefits with the Social Security Administration (SSA).  On remand, the AOJ should associate with the record all medical and legal documents pertaining to the Veteran's SSA disability benefit application.  Additionally, the Veteran's updated VA treatment records dated from January 24, 2014, to the present should be obtained for consideration is his appeal.

Accordingly, the case is REMANDED for the following action:

1.  Associate with the claims folder records of the Veteran's VA treatment since January 24, 2014.

2.  Associate with the claims folder medical and legal documents pertaining to the Veteran's application for SSA disability benefits.

3.  After obtaining any outstanding treatment records, the Veteran should be scheduled for appropriate VA examination(s) in order to determine the nature and etiology of his claimed lumbar and cervical spine disorders as well as any residuals of his left thumb laceration.  All indicated tests and studies should be undertaken.  The claims file contents (Virtual VA and VBMS), including a complete copy of this remand, must be made available for review of the Veteran's pertinent medical history.

The examiner is requested to identify all residuals related to the Veteran's left thumb laceration treated with casting in May 2005.

The examiner must also identify all lumbar and cervical spine disorders found to be present.  In this respect, the Board observes that a March 2009 VA x-ray examination was interpreted as showing a mild rotatory curvature of the lumbar spine and mild L3-4 and L4-5 intervertebral disc height loss which preceded a fracture of L1 in 2012.

With respect to each lumbar and cervical spine disorder found, the examiner should opine whether it is at least as likely as not related to the Veteran's military service, to include his reported blast injuries.

In offering any opinion, the examiner must consider the full record, to include the Veteran's service treatment records.  The examiner is instructed to accept as true the Veteran's report of exposure to IED and RPG concussive injuries which included throwing his body over a wall although not documented in the record.  The examiner should also consider the lay statements of record regarding the incurrence of the Veteran's lumbar and cervical spine disorders and the continuity of symptomatology.  The rationale for any opinion offered should be provided.

4.  After obtaining any outstanding treatment records, schedule the Veteran for a VA examination with a physician with appropriate expertise in order to determine the nature and etiology of his claimed symptoms of GERD and a breathing disorder, including consideration of the Gulf War presumption under 38 C.F.R. § 3.317.  All indicated tests and studies should be undertaken.  The claims file contents (Virtual VA and VBMS), including a complete copy of this remand, must be made available for review of the Veteran's pertinent medical history.  Any medically indicated special tests should be accomplished, and all special test and clinical findings should be clearly reported. 

With respect to the GERD claim, the examiner should initially determine and clarify for the record whether the Veteran's GERD symptoms are supported by objective evidence of a structural gastrointestinal disease by x-ray, endoscopy or laboratory tests, or any other known clinical diagnosis.  

With respect to the breathing disorder claim, the examiner must identify all breathing disorders found to be present, which particularly accounts for the Veterans' reported symptoms of chest pain and shortness of breath when climbing stairs or during hot weather.  

For all known clinical diagnoses found, the examiner should state whether it is at least as likely as not (i.e., a probability of 50 percent or greater) that such had its onset in service or is otherwise attributable to service, to include the environmental exposures the Veteran was subject to during his service in Iraq. 

For any chronic disability found which cannot be ascribed to any known clinical diagnosis, the examiner should indicate whether it is at least as likely as not (i.e., a probability of 50 percent or greater) that the Veteran has objective indications of a chronic disability resulting from an undiagnosed illness, as established by history, physical examination, and laboratory worsening over a 6-month period. 

The examiner must provide a complete rationale for all opinions and conclusions reached, whether favorable or unfavorable, citing the objective medical findings leading to the conclusions.

In offering any opinion, the examiner must consider the full record, to include the Veteran's service treatment records.  The examiner is instructed to accept as true the Veteran's report of environmental exposures such as smoke from burning trash or feces, vehicle exhaust fumes, JP8 or other fuels, sand and dust while serving in Iraq.  The examiner should also consider the lay statements of record regarding the incurrence of the Veteran's GERD symptoms and breathing disorder and the continuity of symptomatology.  The rationale for any opinion offered should be provided.

5.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence, to include the STRs submitted by the Veteran in August 2014 as well as any additional evidence added to the record since the last supplemental statement of the case was issued in March 2014.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


